


Exhibit 10.395


THIRD AMENDMENT


THIS THIRD AMENDMENT (this “Amendment”) is made and entered into as of the 25th
day of March, 2015 (the “Effective Date”) by and among the entities listed on
the signature page hereto as the “Brogdon Entities”, CHRISTOPHER F. BROGDON, in
his individual capacity (“Brogdon”), ADCARE OKLAHOMA MANAGEMENT, LLC, a Georgia
limited liability company (“ADK Oklahoma”), ADCARE ADMINISTRATIVE SERVICES, LLC,
a Georgia limited liability company (“ADK Admin”), ADCARE HEALTH SYSTEMS, INC.,
a Georgia corporation (“ADK”), and HEARTH & HOME OF OHIO, INC., an Ohio
corporation (“Hearth & Home”) (hereinafter ADK Oklahoma, ADK Admin, ADK and
Hearth & Home are sometimes collectively referred to as the “ADK Entities”).


W I T N E S S E T H:


WHEREAS, the Brogdon Entities and Brogdon on one hand and the ADK Entities on
the other hand entered into that certain Agreement dated as of February 28, 2014
as amended by that certain Amendment dated as of May 15, 2014 and that certain
Second Amendment dated as of October 10, 2014 (the “Second Amendment”) (as
amended, the “Agreement”); and


WHEREAS, the Parties desire to further amend the Agreement on the terms and
conditions set forth herein.


NOW, THEREFORE, for and in consideration of the mutual promises set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree to amend the Agreement and the Note
as follows:


I.
Amendments to the Agreement.



1.The Ninth (9th) WHEREAS paragraph in the Second Amendment is hereby deleted in
its entirety and the following paragraphs are inserted in lieu thereof:


WHEREAS,    Riverchase has executed in favor of ADK that certain
$177,323.00 promissory note dated October 10, 2014 (the “Riverchase Note”), the
initial principal amount of which equals the sum of the $92,323.00 Tax
Obligation and the $85,000.00 Principal Obligation paid by ADK on behalf of
Riverchase; and


WHEREAS, the Riverchase Note was amended by an amendment dated as of March ,
2015 (the “Riverchase Note Amendment”) pursuant to which Riverchase and ADK
agreed to increase the principal due under the Riverchase Note by any additional
real property tax payments that may be made by ADK with respect to the
Riverchase Facility; and


WHEREAS, for purposes of this Agreement, hereinafter, the defined term
“Riverchase Note” shall include all increases in principal as a result of any
real property tax payments made by ADK as described in the Riverchase Note
Amendment;







HNZW/502697_1.docx/3583-1    

--------------------------------------------------------------------------------








2.Section 7 of the Agreement is hereby deleted in its entirety and the following
is inserted in lieu thereof:


7.Sale of Riverchase Facility.    Riverchase is the owner of that certain
assisted living facility located at 1851 Data Drive, Hoover, Alabama 35244 (the
“Riverchase Facility”). Riverchase and Brogdon agree that upon the closing of
the sale of the Riverchase Facility to an arms-length third party purchaser at
any time and regardless of whether Hearth & Home has exercised the Option, the
Net Sales Proceeds (as hereinafter defined) shall be distributed in the
following order:


(a)Net Sales Proceeds shall be paid to ADK in an amount sufficient to satisfy
all principal and interest due under the Riverchase Note;


(b)
One-half of the Net Sales Proceeds shall be paid to ADK;



(c)The remaining Net Sales Proceeds shall be paid to ADK to satisfy the
Outstanding Obligations and interest (if any) then due under the Note with such
payment to be applied in the order of scheduled amortization under the Note; and


(d)
The balance of Net Sales Proceeds shall be paid to ADK.



For purposes hereof, “Net Sales Proceeds” shall mean the gross purchase price
for the sale of the Riverchase Facility to an arms-length third party purchaser
minus (i) all secured indebtedness of Riverchase and (ii) usual and customary
closing costs required to deliver good and marketable title to the purchaser of
the Facility but specifically excluding any operating or working capital.


II.
Miscellaneous.



1.All capitalized but undefined terms used herein shall have the meanings
ascribed to them in the Agreement as amended.


2.Except as modified hereby, all terms and conditions of the Agreement are and
shall remain in full force and effect.


{Signatures on Following Page}

HNZW/502697_1.docx/3583-1                    2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
Effective Date.
BROGDON ENTITIES:


BAN NH, LLC


                        
 
 
By:
/s/ Christopher F. Brogdon
 
Christopher F. Brogdon, Manager





SENIOR NH, LLC


                        
 
 
By:
/s/ Christopher F. Brogdon
 
Christopher F. Brogdon, Manager





OAK LAKE, LLC


                        
 
 
By:
/s/ Christopher F. Brogdon
 
Christopher F. Brogdon, Manager





KENMETAL, LLC


                        
 
 
By:
/s/ Christopher F. Brogdon
 
Christopher F. Brogdon, Manager





LIVING CENTER, LLC


                        
 
 
By:
/s/ Christopher F. Brogdon
 
Christopher F. Brogdon, Manager





MEEKER NURSING, LLC


                        
 
 
By:
/s/ Christopher F. Brogdon
 
Christopher F. Brogdon, Manager




HNZW/502697_1.docx/3583-1                    3



--------------------------------------------------------------------------------






MCL NURSING, LLC


                        
 
 
By:
/s/ Christopher F. Brogdon
 
Christopher F. Brogdon, Manager





HARRAH WHITES MEADOWS NURSING, LLC


                        
 
 
By:
/s/ Christopher F. Brogdon
 
Christopher F. Brogdon, Manager





MEEKER PROPERTY HOLDINGS, LLC


                        
 
 
By:
/s/ Christopher F. Brogdon
 
Christopher F. Brogdon, Manager





McLOUD PROPERTY HOLDINGS, LLC


                        
 
 
By:
/s/ Christopher F. Brogdon
 
Christopher F. Brogdon, Manager





HARRAH PROPERTY HOLDINGS, LLC


                        
 
 
By:
/s/ Christopher F. Brogdon
 
Christopher F. Brogdon, Manager









GL NURSING, LLC


                        
 
 
By:
/s/ Christopher F. Brogdon
 
Christopher F. Brogdon, Manager








HNZW/502697_1.docx/3583-1                    4



--------------------------------------------------------------------------------




BROGDON:


                        
 
 
By:
/s/ Christopher F. Brogdon
 
Christopher F. Brogdon, individually





ADK ENTITIES:


ADCARE OKLAHOMA MANAGEMENT, LLC,


                        
 
 
By:
/s/ William McBride
Name:
William McBride
Title:
 



ADCARE ADMINISTRATIVE SERVICES, LLC,


                        
 
 
By:
/s/ William McBride
Name:
William McBride
Title:
 



HEARTH & HOME OF OHIO, INC.


                        
 
 
By:
/s/ William McBride
Name:
William McBride
Title:
 





ADCARE HEALTH SYSTEMS, INC.


                        
 
 
By:
/s/ William McBride
Name:
William McBride
Title:
 




HNZW/502697_1.docx/3583-1                    5

